September 22, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                    AIR VOICE WIRELESS, LLC, Appellant

NO. 14-15-00548-CV                          V.

                     M&E ENDEAVOURS LLC, Appellee
                     ________________________________

       This cause, an appeal from the judgment in favor of appellee, M&E
Endeavours LLC, signed January 23, 2015, was heard on the transcript of the
record. We have inspected the record and find error in the judgment. We therefore
order the judgment of the court below REVERSED and REMAND the cause for
proceedings in accordance with the court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, M&E Endeavours LLC.

      We further order this decision certified below for observance.